                                                                             Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 1 of 33 Page ID #:134




                                                                                             1   VENABLE LLP
                                                                                                 Ari N. Rothman (SBN 296568)
                                                                                             2    anrothman@venable.com
                                                                                                 Bryan J. Weintrop (SBN 307416)
                                                                                             3    bjweintrop@venable.com
                                                                                                 2049 Century Park East, Suite 2300
                                                                                             4   Los Angeles, CA 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             5   Facsimile: (310) 229-9901
                                                                                             6   Attorneys for Defendant
                                                                                                 One Technologies, LLC
                                                                                             7

                                                                                             8                        UNITED STATES DISTRICT COURT
                                                                                             9                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                            10                                    SOUTHERN DIVISION
                                                                                            11   Aaron Hicks,                               CASE NO. 8:20-cv-01856-DOC-DFM
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                       Plaintiff,             REQUEST FOR JUDICIAL
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                                                            NOTICE IN SUPPORT OF
                                                                             310-229-9900




                                                                                            13               v.                             DEFENDANT ONE
                                                                                                                                            TECHNOLOGIES, LLC’S MOTION
                                                                                            14   One Technologies LLC d/b/a                 TO DISMISS THE COMPLAINT
                                                                                                 Freescore360.com; and DOES 1-100
                                                                                            15   inclusive,
                                                                                                                                            Date:               December 7, 2020
                                                                                            16                       Defendants.            Time:               8:30 a.m.
                                                                                                                                            Crtrm.:             9D
                                                                                            17
                                                                                                                                            Action Filed:      June 12, 2020
                                                                                            18                                              Removed:           September 23, 2020
                                                                                                                                            Trial Date:        None set
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                                                                                                                  DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS THE COMPLAINT
                                                                                                 50273552
                                                                             Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 2 of 33 Page ID #:135




                                                                                             1                            REQUEST FOR JUDICIAL NOTICE
                                                                                             2              Pursuant to Federal Rule of Evidence 201, defendant One Technologies, LLC
                                                                                             3   hereby respectfully requests that the Court take judicial notice of the following
                                                                                             4   documents in connection with Defendant’s Motion to Dismiss the Complaint.
                                                                                             5              1.    Judge George H. Wu’s October 3, 2019, tentative ruling on
                                                                                             6   One Technologies, LLC’s motion to dismiss for lack of personal jurisdiction
                                                                                             7   pursuant to Fed. R. Civ. P. 12(b)(2) in the case Julia G. Durward v. One
                                                                                             8   Technologies LLC et al., Case No. 2:19-cv-06371-GW-AGR, a true and correct copy
                                                                                             9   of which is attached hereto as Exhibit A.
                                                                                            10              2.    Judge   George     H.   Wu’s     October    7,   2019,    ruling    on
                                                                                            11   One Technologies, LLC’s motion to dismiss for lack of personal jurisdiction
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12   pursuant to Fed. R. Civ. P. 12(b)(2) in the case Julia G. Durward v. One
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13   Technologies LLC et al., Case No. 2:19-cv-06371-GW-AGR, a true and correct copy
                                                                                            14   of which is attached hereto as Exhibit B.
                                                                                            15              3.    Judge George H. Wu’s October 19, 2020, tentative ruling and ruling on
                                                                                            16   motion for reconsideration of order granting One Technologies’ motion to dismiss
                                                                                            17   for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2) in the case Julia
                                                                                            18   G. Durward v. One Technologies LLC et al., Case No. 2:19-cv-06371-GW-AGR, a
                                                                                            19   true and correct copy of which is attached hereto as Exhibit C.
                                                                                            20              4.    The public docket of the case Julia G. Durward v. One Technologies
                                                                                            21   LLC et al., Case No. 2:19-cv-06371-GW-AGR, a true and correct copy of which is
                                                                                            22   attached hereto as Exhibit D.
                                                                                            23              5.    The Court should take judicial notice of these documents because they
                                                                                            24   are matters of public record, available in the public realm, and “can be accurately
                                                                                            25   and readily determined from sources whose accuracy cannot reasonably be
                                                                                            26   questioned.” See Fed. R. Evid. 201(b)(1), (c)(2) (“The court . . . must take judicial
                                                                                            27   notice if a party requests it and the court is supplied with the necessary
                                                                                            28
                                                                                                                                             1
                                                                                                                                             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                                                                                                                     DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS THE COMPLAINT
                                                                                                 50273552
                                                                             Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 3 of 33 Page ID #:136




                                                                                             1   information.”); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6
                                                                                             2   (9th Cir. 2006) (taking judicial notice of documents filed in another lawsuit); Wendt
                                                                                             3   v. Smith, 273 F. Supp. 2d 1078, 1082 (C.D. Cal. 2003) (taking judicial notice of
                                                                                             4   various opinions of a U.S. district court and unpublished opinions of the Ninth
                                                                                             5   Circuit); Zargarian v. BMW of N. Am., LLC, 442 F. Supp. 3d 1216, 1224 (C.D. Cal.
                                                                                             6   2020) (taking judicial notice of ruling and tentative rulings in other cases).
                                                                                             7              6.   Accordingly, Defendant’s request for judicial notice should be granted.
                                                                                             8    Dated: October 29, 2020                    VENABLE LLP
                                                                                             9
                                                                                                                                             By: /s/ Ari N. Rothman
                                                                                            10                                                    Ari N. Rothman
                                                                                                                                                  Bryan J. Weintrop
                                                                                            11                                               Attorneys for Defendant
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                                                             One Technologies, LLC
                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP

                                                                             310-229-9900




                                                                                            13

                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                             2
                                                                                                                                            REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
                                                                                                                    DEFENDANT ONE TECHNOLOGIES, LLC’S MOTION TO DISMISS THE COMPLAINT
                                                                                                 50273552
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 4 of 33 Page ID #:137




             EXHIBIT A
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page15of
                                                           of12
                                                              33 Page
                                                                 PageID
                                                                      ID#:425
                                                                        #:138


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-6371-GW-AGRx                                            Date      October 3, 2019
 Title             Julia G. Durward v. One Technologies LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Ju-In Daniel Jung                                       Witt W. Chang
                     Thomas V. Anderson                                       Ari N. Rothman
 PROCEEDINGS:                PLAINTIFF'S MOTION TO REMAND [17];

                             DEFENDANT ONE TECHNOLOGIES, LLC'S MOTION TO DISMISS
                             COMPLAINT FOR LACK OF PERSONAL JURISDICTION
                             PURSUANT TO FED. R. CIV. P. 12(b)(2) [9]

                             SCHEDULING CONFERENCE


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, the Motions are TAKEN UNDER SUBMISSION. Court to issue ruling.

The scheduling conference is taken off-calendar.




                                                                                                   :     25
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page26of
                                                           of12
                                                              33 Page
                                                                 PageID
                                                                      ID#:426
                                                                        #:139




  Julia G. Durward v. One Technologies LLC, and DOES 1-50 inclusive; Case No. 2:19-cv-06371-GW
  Tentative Rulings on Motion to Dismiss and Motion to Remand



  I.      Background
          Plaintiff Julia Durward sues Defendants One Technologies LLC (“OneTech”) and Does 1-
  50 inclusive for violations of the California Business and Professions Code §§ 17529.5(a)(1) and
  17529.5(a)(2) arising from unsolicited emails. See generally Complaint, Docket No. 1-1. Plaintiff
  seeks statutory damages of $1,000 per email, attorneys’ fees, and costs. Id. ¶ 5.
          Plaintiff alleges the following: Plaintiff is an individual residing in Los Angeles County,
  in California. Id. ¶ 7. OneTech is a Delaware limited liability company headquartered in Dallas,
  Texas. Id. ¶ 8. OneTech, which owns and operates several websites, engages numerous third party
  affiliates (the “advertising affiliates”) to advertise for OneTech. Id. ¶ 3-4. Defendants or their
  agents sent at least 90 allegedly unlawful Unsolicited Commercial Emails (“spams”) to Plaintiff.
  Id. ¶ 1. OneTech’s agents used self-destructing emails to hide both their and OneTech’s identities
  in order to avoid liability for their illegal activities. Id. ¶ 2. The advertising affiliates send millions
  of unlawful commercial emails to recipients that did not give consent to receive them. Id. ¶ 4.
  Many of the emails include false and/or misrepresented headers, such as “from” names and email
  addresses that misrepresent or hide the identity of the sender. Id. ¶ 4. Defendants’ emails were
  designed to trick recipients into opening them. Id. ¶ 23. Many of the emails contain remote-hosted
  images, which Defendants’ agents used to “essentially self-destruct the emails after a short period
  of time, so as to prevent people from making complaints about Defendants and their agents.” Id. ¶
  26-28. At least 15 of the emails contain third-party domain names belonging to Walmart, Netflix,
  Ebay, Aliexpress, and Craigslist. Id. ¶ 30. The domain names were used without the permission of
  those entities. Id. ¶ 30. Plaintiff received the complained-of emails in a computer located within
  Los Angeles County. Id. ¶ 9.
          Plaintiff brought suit in Los Angeles Superior Court, and Defendants removed to this
  Court. See generally Notice of Removal, Docket No. 1. Defendants filed a Motion to Dismiss for
  lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2). See generally Motion to Dismiss
  (“MTD”), Docket No. 9. Plaintiff opposed, see Opposition to Motion to Dismiss (“MTD Opp’n”),
  Docket No. 19, and Defendant replied, see Reply in support of Motion to Dismiss (“MTD Reply”),
  Docket No. 21. Plaintiff filed a Motion to Remand for “lack of Article III standing.” See Motion


                                                          1
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page37of
                                                           of12
                                                              33 Page
                                                                 PageID
                                                                      ID#:427
                                                                        #:140




  to Remand (“MTR”), Docket No. 17. Defendant opposed, see Opposition to Motion to Remand
  (“MTR Opp’n”), Docket No. 18, and Plaintiff replied, see Reply to Defendant’s Opposition to
  Notice to Remand (“MTR Reply”), Docket No. 25.
  II.    Legal Standard
         A. Federal Rule of Civil Procedure 12(b)(2)
         Federal Rule of Civil Procedure (“Rule”) 12(b)(2) allows a court to dismiss a matter for
  “lack of jurisdiction over the person.” When a defendant moves to dismiss for lack of personal
  jurisdiction, the burden shifts to the plaintiff to establish the court’s personal jurisdiction over the
  defendant. See Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006); Harris Rutsky &
  Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1128-29 (9th Cir. 2003). The plaintiff may
  meet this burden by making a “prima facie showing of jurisdictional facts.” Pebble Beach, 453
  F.3d at 1154. “Where not directly controverted, plaintiff’s version of the facts is taken as true for
  the purposes of a 12(b)(2) motion to dismiss.” Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir.
  2001). “[C]onflicts between the facts contained in the parties’ affidavits must be resolved in [the
  defendant’s] favor for purposes of deciding whether a prima facie case for personal jurisdiction
  exists.” AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996) (quoting WNS,
  Inc. v. Farrow, 884 F.2d 200, 203 (5th Cir. 1989)).
         Where there is no applicable federal statute governing personal jurisdiction, the district
  court applies the law of the state in which the district court sits. SEC v. Ross, 504 F.3d 1130, 1138
  (9th Cir. 2007). California permits “[a] court of [the] state [to] exercise jurisdiction on any basis
  not inconsistent with the Constitution of this state or of the United States.” Cal. Civ. Proc. C. §
  410.10; Fireman’s Fund Ins. Co. v. National Bank of Cooperatives, 103 F.3d 888, 893 (9th Cir.
  1996) see also Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990) (California’s statutory
  limitation is “coextensive with the outer limits of due process under the state and federal
  constitutions, as those limits have been defined by the United States Supreme Court”). A court
  may exercise personal jurisdiction over a nonresident defendant consistently with due process only
  so long as there exist “minimum contacts” between the defendant and the forum, such that
  maintenance of the suit “does not offend traditional notions of fair play and substantial justice.”
  Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations and quotations omitted).
         Personal jurisdiction may be either general or specific. See Helicopteros Nacionales De
  Colombia, S.A. v. Hall, 466 U.S. 408, 41, nn. 8 & 9 (1984). A defendant is present “generally” in



                                                         2
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page48of
                                                           of12
                                                              33 Page
                                                                 PageID
                                                                      ID#:428
                                                                        #:141




  the forum when its activities in the state are “substantial” or “continuous and systematic.” Sher
  911 F.2d at 1361. Where general jurisdiction does not exist, the Ninth Circuit has established a
  three-factor test to evaluate whether the court may exercise specific jurisdiction over a defendant:
         (1) The nonresident defendant must do some act or consummate some transaction
         with the forum state or perform some act by which it purposefully avails itself of
         the privilege of conducting activities in the forum state, thereby invoking the
         benefits and protections of its laws;
         (2) the claim must arise out of or result from the defendant's forum-related activity;
         and/or
         (3) the exercise of jurisdiction must be reasonable.
  Ochoa v. J.B. Martin & Sons Farms, Inc., 287 F.3d 1182, 1188 (9th Cir. 2002) (footnote omitted).
  The first prong of the test may be satisfied by showing that a defendant either purposefully availed
  itself of the privilege of conducting activities in California, or purposefully directed its activities
  toward California. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.
  2004). The Ninth Circuit further explained this standard in Axiom Foods, Inc. v. Acerchem Int’l,
  Inc., 874 F.3d 1064 (9th Cir. 2017):
                 “The inquiry whether a forum State may assert specific jurisdiction over a
         nonresident defendant ‘focuses on the relationship among the defendant, the forum,
         and the litigation.’” Walden, 134 S. Ct. at 1121 (quoting Keeton v. Hustler
         Magazine, Inc., 465 U.S. 770, 775, 104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984))
         (internal quotation marks omitted). Specifically, “the defendant’s suit-related
         conduct must create a substantial connection with the forum State.” Id. Our
         “primary concern” is “the burden on the defendant.” Bristol-Myers Squibb Co. v.
         Superior Court, 137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017) (quoting World-
         Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292, 100 S. Ct. 559, 62 L. Ed.
         2d 490 (1980)).
                 Two principles animate the “defendant-focused” inquiry. Walden, 134 S.
         Ct. at 1122. First, the relationship between the nonresident defendant, the forum,
         and the litigation “must arise out of contacts that the ‘defendant himself’ creates
         with the forum State.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,
         475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)). Second, the minimum contacts
         analysis examines “the defendant’s contacts with the forum State itself, not the
         defendant’s contacts with persons who reside there.” Id. It follows that “a
         defendant’s relationship with a plaintiff or third party, standing alone, is an
         insufficient basis for jurisdiction.” Id. at 1123.
  Axiom, 874 F.3d at 1068.
         B. Article III Standing
         In order for a court to have subject matter jurisdiction, a plaintiff must have Article III
  standing to bring a claim. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); see also

                                                        3
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page59of
                                                           of12
                                                              33 Page
                                                                 PageID
                                                                      ID#:429
                                                                        #:142




  U.S. Const. art. III, § 2. “Standing addresses whether the plaintiff is the proper party to bring the
  matter to the court for adjudication.” Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115,
  1122 (9th Cir. 2010). In order to have constitutional standing, the following elements must be
  established: (1) the plaintiff must have suffered an “injury in fact,” (2) there must be some causal
  connection between the injury and the conduct complained of, and (3) it must be likely that the
  injury will be redressed by a favorable decision. Lujan, 504 U.S. at 560-61. To establish injury in
  fact, the alleged invasion of a legally protected interest must be both “concrete and particularized”
  and “actual or imminent,” not “conjectural” or “hypothetical.” Id. at 560. “[A] plaintiff does not
  automatically satisfy the injury-in-fact requirement whenever a statute grants a person a statutory
  right and purports to authorize that person to sue to vindicate that right. Even then, Article III
  standing requires a concrete injury.” Robins v. Spokeo, Inc., 867 F.3d 1108, 1112 (9th Cir. 2017),
  cert. denied, 138 S. Ct. 931 (2018) (internal quotation marks, citations and alteration omitted). “To
  establish such an injury, the plaintiff must allege a statutory violation that caused him to suffer
  some harm that actually exists in the world; there must be an injury that is real and not abstract or
  merely procedural.” Id.
  III.   Discussion
         A. Rule 12(b)(2)
                 1. General Jurisdiction
         According to the Supreme Court, a corporation may be subject to general jurisdiction in a
  state only if its contacts with that state are so “continuous and systematic” that it is “essentially at
  home in the forum State.” Daimler AG v. Bauman, 134 U.S. 746, 761 (2014). OneTech is a Texas
  limited liability company with its principal place of business in New York, Flour Fund has its
  principal place of business in Texas, and all of its members are Texas citizens. See Zittlau
  Declaration in Support of MTD (“Zittlau Decl.”) ¶ 2. Plaintiff does not assert that this Court has
  general jurisdiction over Defendants. See Opp’n to MTD, p. 8. Accordingly, this Court concludes
  that Defendants are not subject to general jurisdiction in California.
                 2. Specific Jurisdiction
         As described above, this Court applies a three-prong test for determining whether specific
  personal jurisdiction exists:
         (1) The nonresident defendant must do some act or consummate some transaction
         with the forum state or perform some act by which it purposefully avails itself of
         the privilege of conducting activities in the forum state, thereby invoking the


                                                         4
Case
 Case8:20-cv-01856-DOC-DFM
      2:19-cv-06371-GW-AGR Document 11
                                    29 Filed 10/29/20
                                             10/03/19 Page 10
                                                           6 ofof12
                                                                  33 Page
                                                                      PageIDID#:430
                                                                               #:143




          benefits and protections of its laws;
          (2) the claim must arise out of or result from the defendant's forum-related activity;
          and/or
          (3) the exercise of jurisdiction must be reasonable.
   Ochoa, 287 F.3d at 1188. The plaintiff bears the burden of satisfying the first two prongs of the
   test; if the plaintiff does so, “the burden then shifts to the defendant to ‘present a compelling case’
   that the exercise of jurisdiction would not be reasonable.” Schwarzenegger v. Fred Martin Motor
   Co., 374 F.3d 797, 802 (9th Cir. 2004) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,
   476-78 (1985)).
          Plaintiff claims that the alleged spam emails are “the center of Defendant[s’] consistent,
   ongoing, and sophisticated sales effort that has always included California.” See Opp’n to MTD,
   p. 12. Thus, this Court must next address whether the alleged spam emails advertising OneTech
   confer specific personal jurisdiction on this Court. The one case to consider a nearly identical
   question, Zoobuh, Inc. v. Williams, No. 2:13–CV–791-TS, 2014 WL 7261786 (D. Utah Dec. 18,
   2014) (“Zoobuh/Williams”), concluded that such emails did not create the necessary minimum
   contacts with the forum state to serve as a basis for specific personal jurisdiction. In
   Zoobuh/Williams, the plaintiff, Zoobuh, which provided email, blog, and chat services, sued the
   defendant, Thrive, a digital marketing company that contracted with third-party publishers to send
   advertising emails. See id. at *1. Zoobuh alleged that Thrive, either directly or through third-party
   publishers, sent tens of thousands of marketing emails to Zoobuh customers. See id. Thrive
   responded with a declaration stating that the emails at issue were sent by the third-party publishers
   with whom Thrive had contracted, and that Thrive had “no involvement with, or control over, the
   origination, approval, or delivery of the emails.” Id. at *5. Moreover, Thrive asserted that it did
   not “draft the content of the emails sent by the publishers; review or approve them; know where
   (i.e., the location or the recipient) the publishers send the emails; or decide the customers to whom
   the publishers should publish the emails.” Id. The court in that case found that the emails directed
   into the forum state did not provide a basis for specific personal jurisdiction, explaining:

                  Based upon the evidence presented, the Court cannot find that Defendant
          Thrive directly took any actions that are the subject of this litigation. Instead,
          Defendant used third parties who sent the emails of which Plaintiff complains.
          Plaintiff seeks to impute the actions of these third-party publishers, arguing that
          they are Defendant’s agents or representatives. However, there is no evidence upon
          which the Court could find an agency relationship. Defendant Thrive has stated that
          it has no involvement with or control over the origination, approval, or delivery of

                                                         5
Case
 Case8:20-cv-01856-DOC-DFM
      2:19-cv-06371-GW-AGR Document 11
                                    29 Filed 10/29/20
                                             10/03/19 Page 11
                                                           7 ofof12
                                                                  33 Page
                                                                      PageIDID#:431
                                                                               #:144




            the emails. “It does not draft the content of the emails sent by the publishers; review
            or approve them; know where (i.e., the location or the recipient) the publishers send
            the emails; or decide the customers to whom the publishers should publish the
            emails.”
                    Based upon this evidence, there is nothing that would permit the Court to
            impute the contacts of these third-party publishers to Defendant Thrive. While it is
            likely that the Court would be able to exercise jurisdiction over the publishers based
            on the emails they sent into Utah, Plaintiff has provided no basis to allow the Court
            to exercise jurisdiction over Defendant Thrive. As the Supreme Court has recently
            emphasized, a defendant’s “relationship [with the forum state] must arise out of
            contacts that the ‘defendant himself ’ creates with the forum State.” [Walden v.
            Fiore, 134 S.Ct. 1115, 1122 (2014) (quoting Burger King Corp. v. Rudzewicz, 471
            U.S. 462, 475 (1985)).] The Court has “consistently rejected attempts to satisfy the
            defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts between
            the plaintiff (or third parties) and the forum State.” At best, Plaintiff has shown
            contacts with the third-party publishers and Utah, but has not provided evidence of
            any minimum contacts between Defendant and the forum state. Therefore, the
            Court lacks jurisdiction over Defendant Thrive.
   Id. (footnotes omitted).
            The same is true in this case. OneTech has provided a Declaration from its Compliance
   Manager explaining its email marketing process. See Zittlau Decl., ¶¶ 10-13, Docket No. 9-2.
   Zittlau states that “publishers control all aspects of transmitting the emails and make fundamental
   decisions concerning the emails themselves, including choosing each email’s recipient.” Id., ¶ 11.1
   Moreover:
            One Technologies also does not decide the recipients of the emails that publishers
            send. One Technologies does not know, does not direct, and has no control over,
            where the emails are sent, other than to prohibit publishers from sending email
            advertisements to email addresses associated with recipients who have requested to
            “opt-out” of receiving emails advertising One Technologies. One Technologies
            would not be able to identify the location of any given email recipient because,
            unlike phone number area codes, email addresses are not connected to any
            particular geographic location.

            1
                As set forth in the Zittlau declaration:
            10. One Technologies does not send any emails to consumers with whom it does not have an existing
            or current business relationship. One Technologies relies solely on independent contractors known
            as “publishers” or “affiliates” to send emails advertising One Technologies’ products and services.
            These publishers send emails advertising multiple companies, and not just One Technologies.
            11. One Technologies requires publishers to comply with applicable laws and regulations and follow
            One Technologies’ email compliance policy. However, publishers control all aspects of transmitting
            the emails and make fundamental decisions concerning the emails themselves, including choosing
            each email’s recipient.
   See Zittlau Decl., ¶¶ 10-11.


                                                                 6
Case
 Case8:20-cv-01856-DOC-DFM
      2:19-cv-06371-GW-AGR Document 11
                                    29 Filed 10/29/20
                                             10/03/19 Page 12
                                                           8 ofof12
                                                                  33 Page
                                                                      PageIDID#:432
                                                                               #:145




   Id., ¶ 12. Plaintiff has not adduced any evidence to dispute those assertions. This case is therefore
   like Zoobuh/Williams, in which emails sent by third-party marketing publishers could not be
   attributed to the defendant for purposes of establishing purposeful availment for specific personal
   jurisdiction.2 3
            This outcome aligns with analogous decisions by courts finding that advertising in
   nationally-distributed magazines does not create sufficient contacts with a state to establish
   purposeful availment, despite the likelihood that those advertisements would reach consumers in
   the forum states. See, e.g., Neuromechanical, LLC v. Kiro Kids Pty. Ltd., 2011 WL 333337, at *3
   (D. Ariz. Jan. 31, 2011) (nationally-distributed email advertisements not sufficient to confer
   specific personal jurisdiction, because “[s]uch nation-wide advertisements d[id] not constitute
   ‘individualized targeting’ by Defendants”); Cascade Corp. v. Hiab-Foco AB, 619 F.2d 36, 37-38
   (9th Cir. 1980) (advertising in national publications, among other contacts, not sufficient to confer
   specific personal jurisdiction); Alsop v. Carolina Custom Prods., 2007 U.S. Dist. LEXIS 65679,
   at *20 (C.D. Cal. June 29, 2007) (same). Other cases Plaintiff cites are not persuasive: the Ninth
   Circuit granted rehearing en banc in Gator.Com Corp. v. L.L. Bean, Inc., 341 F.3d 1072, 1078 (9th
   Cir. 2003), and determined that “[t]he three-judge panel opinion shall not be cited as precedent by
   or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en
   banc court.” Gator.com Corp. v. L.L. Bean, Inc., 366 F.3d 789 (9th Cir. 2004). Keeton v. Hustler
   Magazine, Inc., 465 U.S. 770, 773, 104 S. Ct. 1473, 1478 (1984) involved a magazine circulated
   by the defendant itself, not a third party, as here. And in Yahoo! Inc. v. La Ligue Contre Le
   Racisme, 433 F.3d 1199, 1209 (9th Cir. 2006), the defendants seeking dismissal had obtained
   orders from a French court directing the plaintiff to take action in California.

           2
              In XMission, L.C. v. Click Sales, Inc., No. 2:17-CV-1287-DAK, 2019 WL 1574810, at *5 (D. Utah Apr.
   11, 2019), the following distinction was drawn between the Zoobuh/Williams situation and the scenario in a related
   Zoobuh case where personal jurisdiction was found certain of the relevant emails had in fact been sent by the
   defendant.
            Because this case involves emails sent directly from ClickBank, instead of only emails it may have
            enabled or encouraged third-party affiliates to send, the case is similar to Zoobuh, Inc. v. Savicom,
            Inc., Case No. 2:17-cv-1098JNP, 2018 WL 2768665 (D. Utah June 8, 2018), and distinguishable
            from Zoobuh, Inc. v. Williams, Case No. 2:13-cv-791TS, 2014 WL 7261786 (D. Utah Dec. 18,
            2014). As in Savicom, XMission has alleged that ClickBank directly sent emails to Utah and that
            some of XMission’s CAN-SPAM claims arise out of those emails.
            3
              Plaintiff attempts to distinguish Zoobuh by arguing that the defendant in that case only derived de minimis
   income from the forum, and OneTech has not alleged that its income from marketing emails in California is similarly
   de minimis. See MTD Opp’n, p. 12. However, Zoobuh only addressed the portion of the defendant’s income that was
   related to the forum state in its discussion of general jurisdiction, not specific jurisdiction. See Zoobuh, 2014 WL
   7261786, at *3.

                                                                  7
Case
 Case8:20-cv-01856-DOC-DFM
      2:19-cv-06371-GW-AGR Document 11
                                    29 Filed 10/29/20
                                             10/03/19 Page 13
                                                           9 ofof12
                                                                  33 Page
                                                                      PageIDID#:433
                                                                               #:146




            Plaintiff points out that OneTech’s website is programmed to accept customers from
   California. See Opp’n to MTD, p. 11. However, even if the fact that OneTech’s website accepts
   customers from California were sufficient to satisfy the first prong of specific personal jurisdiction,
   it does not satisfy the second. See Ochoa, 287 F.3d at 1188. Plaintiff’s claim arises from the spam
   emails she alleges she received, not from any interaction with OneTech’s website. The cases in
   which a website targeting a state’s residents suffices to confer personal jurisdiction involve
   “tortious conduct on a nationally accessible website.” See DFSB Kollective Co. v. Bourne, 897 F.
   Supp. 2d 871, 880 (N.D. Cal. 2012) (quoting Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d
   1218, 1229 (9th Cir. 2011)). In this case, Plaintiff’s alleged injury does not arise from any alleged
   targeting of California consumers by OneTech’s website. Therefore, OneTech’s website’s
   availability to California customers does not confer specific personal jurisdiction on this Court.
            Plaintiff also alleges that OneTech’s partnership with California business Cake Marketing
   (“Cake”) constitutes purposeful availment of the privilege of conducting activities in California.
   See MTD Opp’n, p. 13-14. According to Plaintiff, the links in OneTech’s marketing emails route
   through Cake’s systems. See id. The Court would find that this, in itself, does not provide the
   necessary contact between Defendants and California. The minimum contacts analysis examines
   “the defendant’s contacts with the forum State itself, not the defendant’s contacts with persons
   who reside there.” Walden v. Fiore, 571 U.S. 277, 285 (2014). It is true that “a defendant’s contacts
   with the forum State may be intertwined with his transactions or interactions with . . . other parties.
   But a defendant’s relationship with a . . . third party, standing alone, is an insufficient basis for
   jurisdiction.” Id. Nothing in Plaintiff’s allegations regarding the alleged partnership between Cake
   and OneTech indicates that Defendants “invoked the benefits and protections of [California’s]
   laws.” Burger King, 471 U.S. at 476. The fact alone that OneTech did business with a California
   company, without, for instance, evidence that the companies signed a contract in California or that
   the partnership created an ongoing relationship in California related to the distribution of the spam
   emails, is not enough to demonstrate purposeful availment for the specific jurisdiction analysis.
   The Court finds that Plaintiff has not established the first prong of the three-prong test for specific
   personal jurisdiction, see Ochoa, 287 F.3d at 1188, and the Court would therefore grant
   Defendants’ Motion to Dismiss.4

            4
              The Court would deny Plaintiff’s Motion for Judicial Notice (“MJN”), Docket No. 19-2. The first request
   is not relevant, because the location of OneTech’s founding does not affect the personal jurisdiction analysis. Courts
   need not grant judicial notice as to irrelevant facts. See Kuba v. Sea World, Inc., 428 F. App’x 728, 732 (9th Cir.

                                                                 8
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page10
                                                          14of
                                                            of12
                                                               33 Page
                                                                  PageID
                                                                       ID#:434
                                                                         #:147




            B. Standing
            Plaintiff argues that this Court should remand the case to state court based on a lack of
   Article III standing. See MTR, p. 1. She argues only that she lacks standing because she has not
   alleged an injury in fact. See generally, id. According to Plaintiff, the fact that she is only seeking
   statutory damages, rather than damages for actual harm, demonstrates that she is not alleging an
   injury in fact. See id. p. 6.
            This Court is inclined to find that Plaintiff has Article III standing. Plaintiff sues
   Defendants for allegedly sending unsolicited and misleading commercial emails, in violation of
   Cal. Bus. & Prof. Code § 17529(a). While “a plaintiff does not automatically satisfy the injury-in-
   fact requirement whenever a statute grants a person a statutory right and purports to authorize that
   person to sue to vindicate that right,” “some statutory violations, alone, do establish concrete
   harm.” Robins, 867 F.3d at 1112-1113. The inquiry turns on whether the statute codifies a
   substantive or a procedural right. If the right is substantive, then a plaintiff’s allegation of a
   violation of the statute may be sufficient to confer standing. See Eichenberger v. ESPN, Inc., 876
   F.3d 979, 983 (9th Cir. 2017).
            The Ninth Circuit has found violations of similar statutes, the Telephone Consumer
   Protection Act (TCPA) and of the Video Privacy Protection Act (VPPA), sufficient per se to
   establish a concrete injury sufficient under Article III. Id. (finding violation of VPPA sufficient
   per se to confer standing); Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017)
   (finding sending unwanted text messages in violation of TCPA sufficient per se to confer
   standing). Relevant considerations include “both history and the judgment of [the legislature],”


   2011). Requests 2-4 state that in 2014 the Federal Trade Commission (“FTC”) filed a lawsuit against OneTech in the
   Northern District of California, alleging that OneTech has customers in San Francisco, and culminating in a stipulated
   judgment in which OneTech admitted to personal jurisdiction in the Northern District of California. See MJN, ¶¶ 2-4.
   The location in which the previous lawsuit was filed and the allegations in the complaint of that lawsuit do not bear
   on whether personal jurisdiction exists in this case. And OneTech admitted the facts necessary to establish jurisdiction
   “[o]nly for the purposes of th[at] action.” Zittlau Decl., Exhibit B, p. 2. A court may not take judicial notice of matters
   that are in dispute or of findings of fact from another case. See Wyatt v. Terhune, 315 F.3d 1108, 1114 & n.5 (9th Cir.
   2003); Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001). The FTC’s decision to file against OneTech
   in 2014 in the Northern District of California and to allege that OneTech has thousands of customers there does not
   establish specific personal jurisdiction in this case, and OneTech’s concession of jurisdiction in the 2014 case was
   clearly limited to that case. For the same reason, request 5, asserting that Defendant was sued in the Eastern District
   of California in 2018 does not indicate that specific personal jurisdiction exists in this case; to the extent Plaintiff
   hopes this Court will credit the underlying accuracy of that plaintiff’s calculation regarding jurisdiction, this Court
   may not do so. See id. Finally, Plaintiff asserts in request 6 that OneTech partners with a California third party, Extole,
   in connection with its marketing. However, Plaintiff provides no information linking Extole with the alleged spam
   emails in this case. Without more, request 6 does not provide support for Plaintiff’s argument that specific personal
   jurisdiction exists.

                                                                    9
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page11
                                                          15of
                                                            of12
                                                               33 Page
                                                                  PageID
                                                                       ID#:435
                                                                         #:148




   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016), as revised (May 24, 2016), and whether
   every violation of the statute “presents the precise harm and infringes the same [substantive]
   interests [the legislature] sought to protect by enacting the [statute],” Van Patten, 847 F.3d at 1043.
           In this case, it is clear that the legislature created a substantive right in Cal. Bus. & Prof.
   Code § 17529.5(a). The statute prohibits transmission of “(1) [an] e-mail advertisement [that]
   contains or is accompanied by a third-party's domain name without the permission of the third
   party”; and “(2) [an] e-mail advertisement [that] contains or is accompanied by falsified,
   misrepresented, or forged header information.” Cal. Bus. & Prof. Code. § 17529.5(a). On its face,
   therefore, the statute creates substantive, not procedural, restrictions. Moreover, the legislature
   made specific findings relating to the harms resulting from unsolicited emails, including that:
           (b) The increase in spam is not only an annoyance but is also an increasing drain
           on corporate budgets and possibly a threat to the continued usefulness of the most
           successful tool of the computer age.
           (e) Like junk faxes, spam imposes a cost on users, using up valuable storage space
           in e-mail inboxes, as well as costly computer band width, and on networks and the
           computer servers that power them, and discourages people from using e-mail.
           (g) Like traditional paper “junk” mail, spam can be annoying and waste time, but it
           also causes many additional problems because it is easy and inexpensive to create,
           but difficult and costly to eliminate.
           (h) The “cost shifting” from deceptive spammers to Internet business and e-mail
           users has been likened to sending junk mail with postage due or making
           telemarketing calls to someone's pay-per-minute cellular phone.
           (i) Many spammers have become so adept at masking their tracks that they are
           rarely found, and are so technologically sophisticated that they can adjust their
           systems to counter special filters and other barriers against spam and can even
           electronically commandeer unprotected computers, turning them into spam-
           launching weapons of mass production.
           Cal. Bus. & Prof. Code. § 17529. Findings (e) and (h) explicitly analogize the injuries
   caused by spam emails to injuries caused by violations of the TCPA, which the Ninth Circuit has
   found to create a concrete injury sufficient to confer standing.5 Van Patten, 847 F.3d at 1043. “The
   legislative findings support the conclusion that Cal. Bus. & Prof. Code § 17529.5 codifies a
   substantive right to be protected from spam, and that a person who is the subject of a violation of

           5
              Plaintiff’s arguments that she does not have an injury because she “never alleges that she was deceived by
   the complained of spam” are unavailing. MTR Reply, p. 2. “Like the VPPA and the TCPA, Cal. Bus. & Prof. Code.
   § 17529.5(a) ‘identifies a substantive right that suffers any time’ a prohibited spam message is transmitted.”
   Silverstein, 2018 WL 5795776, at *9 (quoting Eichenberger, 876 F.3d at 983). Thus, the injury occurs when the
   individual receives the spam message; reliance on the deceptive content is not required to create an injury.


                                                                10
Case
Case8:20-cv-01856-DOC-DFM
     2:19-cv-06371-GW-AGR Document
                          Document29
                                   11 Filed
                                      Filed10/03/19
                                            10/29/20 Page
                                                     Page12
                                                          16of
                                                            of12
                                                               33 Page
                                                                  PageID
                                                                       ID#:436
                                                                         #:149




   that right sustains injuries including lost productivity and resources, annoyance, consumption of
   valuable digital storage space and financial costs.” Silverstein v. Keynetics, Inc., 2018 WL
   5795776, at *9 (C.D. Cal. Nov. 5, 2018). Because Plaintiff has alleged that Defendants sent her
   unwanted and deceptive spam emails, in violation of Cal. Bus. & Prof. Code. § 17529.5(a), she
   has alleged sufficient injury to confer standing. Therefore, the Court is inclined to deny Plaintiff’s
   Motion to Remand for lack of Article III standing.
   IV.    Conclusion
          Based on the foregoing discussion, the Court would GRANT the Motion to Dismiss and
   DENY the Motion to Remand.




                                                        11
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 17 of 33 Page ID #:150




           EXHIBIT B
Case
 Case8:20-cv-01856-DOC-DFM
       2:19-cv-06371-GW-AGR Document
                            Document11
                                     30 Filed
                                         Filed10/29/20
                                               10/07/19 Page
                                                        Page18
                                                             1 of
                                                               of133Page
                                                                     PageIDID
                                                                            #:437
                                                                              #:151


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-6371-GW-AGRx                                            Date      October 7, 2019
 Title             Julia G. Durward v. One Technologies LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - FINAL RULING ON:

                             PLAINTIFF'S MOTION TO REMAND [17];

                             DEFENDANT ONE TECHNOLOGIES, LLC'S MOTION TO DISMISS
                             COMPLAINT FOR LACK OF PERSONAL JURISDICTION
                             PURSUANT TO FED. R. CIV. P. 12(b)(2) [9]


        The court adopts its 10/3/2019 tentative rulings on Defendants’ Motion to Dismiss and
Plaintiff’s Motion to Remand (see Docket No. 29) as its final decision. The Motion to Dismiss for lack
of personal jurisdiction is granted and the Motion to Remand is denied. The Court sets a status
conference on October 10, 2019 to discuss any further proceedings in this litigation. The parties can
appear telephonically with advance notice to the court clerk.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 19 of 33 Page ID #:152




           EXHIBIT C
Case
 Case8:20-cv-01856-DOC-DFM
       2:19-cv-06371-GW-AGR Document
                            Document11
                                     70 Filed
                                         Filed10/29/20
                                               10/19/20 Page
                                                        Page20
                                                             1 of
                                                               of633Page
                                                                     PageIDID
                                                                            #:733
                                                                              #:153


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL
 Case No.          CV 19-6371-GW-AGRx                                            Date      October 19, 2020
 Title             Julia G. Durward v. One Technologies LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Ju-In Daniel Jung                                      Ari N. Rothman
                                                                              Witt W. Chang
                                                                             Bryan J. Weintrop
 PROCEEDINGS:                TELEPHONIC HEARING ON PLAINTIFF'S MOTION FOR
                             RECONSIDERATION OF ORDER GRANTING DEFENDANTS
                             MOTION TO DISMISS [62]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would DENY the Motion for Reconsideration.




                                                                                                   :     15
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case
 Case8:20-cv-01856-DOC-DFM
       2:19-cv-06371-GW-AGR Document
                            Document11
                                     70 Filed
                                         Filed10/29/20
                                               10/19/20 Page
                                                        Page21
                                                             2 of
                                                               of633Page
                                                                     PageIDID
                                                                            #:734
                                                                              #:154




   Julia G. Durward v. One Technologies LLC, et al.; Case No. 2:19-cv-06371-GW-(AGRx)
   Tentative Ruling on Motion for Reconsideration of Order Granting Defendant’s Motion to
   Dismiss



   I.      Background
           Plaintiff Julia Durward sued Defendants One Technologies LLC (“OneTech”) and Does
   1-50 inclusive for violations of the California Business and Professions Code § 17529.5(a)(1)
   and (2).     See generally Complaint, Docket No. 1-1.                Plaintiff is an individual residing in
   California. Id. ¶ 7. OneTech is a Delaware limited liability company headquartered in Dallas,
   Texas. Id. ¶ 8. Plaintiff seeks statutory damages of $1,000 per email, plus attorneys’ fees and
   costs. Id. ¶ 5. Plaintiff alleges that Defendant “engages numerous third party advertising
   networks and affiliates (also known as ‘publishers’) to advertise for OneTech. Plaintiff is
   informed and believes and thereon alleges that some of these affiliates send millions of unwanted
   and unlawful commercial e-mail messages to recipients that did not give consent to receive
   them.” Id. ¶ 4.
           Plaintiff brought suit in Los Angeles Superior Court, and Defendant OneTech removed to
   this Court. See generally Notice of Removal, Docket No. 1. On October 7, 2019, the Court
   granted Defendant’s motion to dismiss for lack of personal jurisdiction,1 and denied Plaintiff’s
   motion to remand for lack of Article III standing. See Amended Minutes, Docket No. 31; see
   also Minutes of Plaintiff’s Motion to Remand and Defendant’s Motion to Dismiss (“MTD
   Ruling”), Docket No. 29. On December 19, 2019, the Court granted Plaintiff’s motion for leave
   to conduct limited jurisdictional discovery. See Minutes of Plaintiff’s Motion for Jurisdictional
   Discovery, Docket No. 43. The parties filed a stipulated protective order on April 1, 2020. See
   Stipulated Protective Order, Docket No. 57. In light of Defendant’s jurisdictional discovery
   responses, Plaintiff now requests that the Court reconsider its order granting Defendant’s motion
   to dismiss. See Motion for Reconsideration (“Motion”), Docket No. 63. Defendant opposes, see
   Opposition to Motion for Reconsideration (“Opp’n”), Docket No. 64, and Plaintiff replies, see


            1
              This Court concluded that Plaintiff’s allegation was that Defendant had hired “publishers/affiliates” who
   sent out the emails (including the ones received by Plaintiff); but Defendant had established that the “publishers
   control all aspects of transmitting the emails and make fundamental decisions concerning the emails themselves,
   including choosing each email’s recipient.” See MTD Ruling at 6, Docket No. 29. It was held that the “emails sent
   by third-party marketing publishers could not be attributed to the defendant for purposes of establishing purposeful
   availment for specific personal jurisdiction.” Id. at 7.

                                                                1
Case
 Case8:20-cv-01856-DOC-DFM
       2:19-cv-06371-GW-AGR Document
                            Document11
                                     70 Filed
                                         Filed10/29/20
                                               10/19/20 Page
                                                        Page22
                                                             3 of
                                                               of633Page
                                                                     PageIDID
                                                                            #:735
                                                                              #:155




   Reply in Support of Motion for Reconsideration (“Reply”), Docket No. 65. With the Court’s
   permission, Defendant has filed a sur-reply. See Order Granting Defendant’s Application for
   Leave to File Sur-Reply, Docket No. 68; Sur-Reply in Opposition to Motion for Reconsideration
   (“Sur-Reply”), Docket No. 69.
   II.    Legal Standard
          “A district court has the inherent power to reconsider and modify its interlocutory orders
   prior to the entry of judgment[.]” Smith v. Massachusetts, 543 U.S. 462, 475 (2005) (Ginsburg,
   J., dissenting on other grounds) (internal quotations omitted); see also Fed. R. Civ. P. 54(b)
   (“[A]ny order or other decision, however designated, that adjudicates fewer than all the claims or
   the rights and liabilities of fewer than all the parties does not end the action as to any of the
   claims or parties and may be revised at any time before the entry of a judgment adjudicating all
   the claims and all the parties’ rights and liabilities.”). This district’s local rules impose the
   following standard on parties bringing motions for reconsideration:
         A motion for reconsideration of the decision on any motion may be made only on
         the grounds of (a) a material difference in fact or law from that presented to the
         Court before such decision that in the exercise of reasonable diligence could not
         have been known to the party moving for reconsideration at the time of such
         decision, or (b) the emergence of new material facts or a change of law occurring
         after the time of such decision, or (c) a manifest showing of a failure to consider
         material facts presented to the Court before such decision. No motion for
         reconsideration shall in any manner repeat any oral or written argument made in
         support of or in opposition to the original motion.
   C.D. Cal. L.R. 7-18.
   III.   Discussion
          Plaintiff requests that the Court reconsider its order dismissing the case for lack of
   jurisdiction, and only seeks to establish specific personal jurisdiction, rather than general
   personal jurisdiction. See Reply at 5. The Court applies a three-prong test for determining
   whether specific personal jurisdiction exists:
          (1) The nonresident defendant must do some act or consummate some transaction
          with the forum state or perform some act by which it purposefully avails itself of
          the privilege of conducting activities in the forum state, thereby invoking the
          benefits and protections of its laws; (2) the claim must arise out of or result from
          the defendant's forum-related activity; and/or [sic] (3) the exercise of jurisdiction
          must be reasonable.
   Ochoa v. J.B. Martin & Sons Farms, Inc., 287 F.3d 1182, 1188-89 (9th Cir. 2002) (footnote
   omitted). Plaintiff bears the burden of satisfying the first two prongs of the test; if Plaintiff does

                                                         2
Case
 Case8:20-cv-01856-DOC-DFM
       2:19-cv-06371-GW-AGR Document
                            Document11
                                     70 Filed
                                         Filed10/29/20
                                               10/19/20 Page
                                                        Page23
                                                             4 of
                                                               of633Page
                                                                     PageIDID
                                                                            #:736
                                                                              #:156




   so, “the burden then shifts to Defendant to ‘present a compelling case’ that the exercise of
   jurisdiction would not be reasonable.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
   802 (9th Cir. 2004) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476-78 (1985)).
          This Court granted Defendant’s motion to dismiss on the grounds that Plaintiff did not
   establish the first prong of this test: purposeful availment. See MTD Ruling at 8. Plaintiff brings
   her motion for reconsideration based on “the amount of Defendant’s revenue and number of
   Defendant’s members” that Defendant produced in response to Plaintiff’s jurisdictional
   discovery requests. See Motion at 5. Plaintiff argues that “[t]he recently provided jurisdictional
   discovery establishes that Defendant not only purposefully availed itself of California
   jurisdiction by creating a relationship that drew an average of 144,075 new California members
   per year, and ratified the actions of these affiliates sending the emails by paying them for new
   California members.” See id. Plaintiff notes that “Defendant is a Texas LLC that makes
   $16,636,062 per year from its average of 144,075 members in California, more than any other
   state in the country, including its home state of Texas,” and that “California is the most profitable
   state for Defendant and its largest market.” See id. at 6; see also Declaration of J. Daniel Jung in
   Support of Motion for Reconsideration (“Jung Decl.”), Docket No. 63-1, Exh. A. Plaintiff
   contends that this new information shows that Defendant “intentionally availed itself of
   California, by programming its web site to successfully solicit on average 144,075 California
   members each year,” and “had its agents send emails which directed recipients to Cake
   Marketing, a California business which manages [Defendant’s] affiliates. See Motion at 6.
          The Court agrees with Defendant’s argument that this new information only confirms that
   Defendant “does not target California any more than it targets any other jurisdiction.” See Opp’n
   at 8. Plaintiff argues that Defendant makes about 12% of its total revenue from its California
   members, and Defendant’s California members make up about 10% of its member base. See
   Motion at 7; Jung Decl., Exh. A. However, as Defendant notes, the discovery it provided
   Plaintiff shows that California comprises less than 10% of Defendant’s total customer base and
   sales, even though California comprises approximately 12% of the United States population. See
   Opp’n at 8; Jung Decl., Exh. A. Defendant contends that these statistics do not establish that
   Defendant targeted California over other states because if Defendant did target California over
   other states, “its sales into California as an overall percentages of its nationwide sales would
   have been greater – not less – than California’s population as a percentage of the overall U.S.

                                                        3
Case
 Case8:20-cv-01856-DOC-DFM
       2:19-cv-06371-GW-AGR Document
                            Document11
                                     70 Filed
                                         Filed10/29/20
                                               10/19/20 Page
                                                        Page24
                                                             5 of
                                                               of633Page
                                                                     PageIDID
                                                                            #:737
                                                                              #:157




   population.” See Opp’n at 9. At the very least, the numbers do not show that Defendant targeted
   California over any other state. The Court reiterates the authorities it cited in its ruling granting
   Defendant’s motion to dismiss, which held that advertising on a national scale does not create
   sufficient contacts with a state to establish purposeful availment, despite the likelihood that those
   advertisements would reach consumers in the forum states. See MTD Ruling at 7 (citing cases).
           Further, Plaintiff’s claim arises from the spam emails she alleges she received, not from
   any sales Defendant made to her. See generally Complaint. Thus, statistics about Defendant’s
   sales are unrelated to Plaintiff’s claims, and any sales to California customers do not confer
   specific personal jurisdiction on this Court. See Walden v. Fiore, 571 U.S. 277, 284 (2014) (“For
   a State to exercise jurisdiction consistent with due process, the defendant's suit-related conduct
   must create a substantial connection with the forum State.”).
          Plaintiff cites Thurston v. Fairfield Collectibles of Georgia, LLC, 53 Cal. App. 5th 1231
   (2020) in her reply brief, noting the California court of appeal held “that only 8% of a foreign
   company’s income from California, through its web site, is sufficient to establish specific
   jurisdiction on a foreign company under the California Unruh Civil Rights Act.” See Reply at 2-
   3. However, Thurston is not analogous. The plaintiff in Thurston sued the defendant because
   the defendant’s website prevented visually impaired users from accessing the site. See Thurston,
   53 Cal. App. 5th at 1234.        The Thurston court held that “the controversy arises out of
   [defendant’s] contacts with California” because the defendant maintained a virtual store on the
   Internet and made substantial sales to Californians. There was a close “nexus between a contact
   and a controversy” because the plaintiff alleged the defendant maintained the virtual store in an
   unlawfully discriminatory manner such that she was prevented from browsing and making
   purchases. See id. at 1241. Here, Plaintiff’s alleged injury arises from spam emails, rather than
   visits to Defendant’s website or any sales Defendant made to her. See generally Complaint.
   Thus, statistics about Defendant’s sales are unrelated to Plaintiff’s claims. See Sur-Reply at 2.
   As the Thurston court reiterated, in order to confer specific jurisdiction, the controversy must
   relate to or arise out of defendant’s contacts with the forum. See Thurston, 53 Cal. App. at 1237.
   Plaintiff has not shown such a nexus here.
          Plaintiff’s remaining arguments improperly repeat her arguments made in opposition to
   Defendant’s motion to dismiss, without new facts or law. For example, in response to Plaintiff’s
   contention that “Defendants can choose which states that can and cannot receive emails and also

                                                        4
Case
 Case8:20-cv-01856-DOC-DFM
       2:19-cv-06371-GW-AGR Document
                            Document11
                                     70 Filed
                                         Filed10/29/20
                                               10/19/20 Page
                                                        Page25
                                                             6 of
                                                               of633Page
                                                                     PageIDID
                                                                            #:738
                                                                              #:158




   read and confirm all emails being sent,” see Motion at 8, the Court held that these emails, sent by
   third-party marketing publishers, could not be attributed to Defendant for purposes of
   establishing purposeful availment for specific personal jurisdiction. See MTD Ruling at 6-7.
   The Court also rejected Plaintiff’s argument that Defendants “ha[d] its agents send emails which
   directed recipients to Cake Marketing, a California business which manages [Defendant’s]
   affiliates,” see Motion at 6, by finding that the fact that the links in Defendant’s marketing emails
   route through Cake Marketing’s systems “does not provide the necessary contact between
   Defendants and California.” See MTD Ruling at 8; see also Walden, 571 U.S. at 285 (holding
   that the minimum contacts analysis examines “the defendant’s contacts with the forum State
   itself, not the defendant’s contacts with persons who reside there”). Plaintiff’s arguments thus
   run afoul of Local Rule 7-18, which prohibits repeated arguments made in support of the original
   motion.
          Similarly, Plaintiff improperly cites Silverstein v. E360 Insight, LLC, No. CV 07-2835
   CAS (VBKx), 2007 U.S. Dist. LEXIS 57695, at *15 (C.D. Cal. Aug. 6, 2007), as a motion for
   reconsideration “may not be used to raise arguments or present evidence for the first time when
   they could reasonably have been raised earlier in the litigation.” See Carroll v. Nakatani, 342
   F.3d 934, 945 (9th Cir. 2003); see also Motion at 9. Nevertheless, as Defendant notes, in
   Silverstein, the court found a direct connection between the source of the offending emails and
   the defendant, whereas here, Plaintiff has not provided any such evidence. See Silverstein, 2007
   U.S. Dist. LEXIS 57695, at *15-16; see also Opp’n at 11.
          Plaintiff thus has not provided new information that would change the Court’s order
   granting Defendant’s motion to dismiss for lack for jurisdiction.
   IV.    Conclusion
          Based on the foregoing discussion, the Court would DENY the Motion for
   Reconsideration.




                                                        5
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 26 of 33 Page ID #:159




           EXHIBIT D
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 27 of 33 Page ID #:160

                                                        ACCO,(AGRx),DISCOVERY,MANADR,PROTORD
                        UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA (Western Division − Los Angeles)
               CIVIL DOCKET FOR CASE #: 2:19−cv−06371−GW−AGR

    Julia G. Durward v. One Technologies LLC et al                Date Filed: 07/23/2019
    Assigned to: Judge George H. Wu                               Jury Demand: Plaintiff
    Referred to: Magistrate Judge Alicia G. Rosenberg             Nature of Suit: 360 P.I.: Other
    Case in other court: Los Angeles County Superior Court,       Jurisdiction: Diversity
                         19STCV21081
    Cause: 28:1332 Diversity−Petition for Removal
    Plaintiff
    Julia G. Durward                                represented by Ju−In Daniel Jung
                                                                   Anderson and Jung
                                                                   21600 Oxnard Street Suite 1030
                                                                   Woodland Hills, CA 91367
                                                                   323−203−8447
                                                                   Email: daniel@andersonjung.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                  Thomas Valfrid Anderson
                                                                  Anderson and Jung
                                                                  21600 Oxnard Street Suite 1030
                                                                  Woodland Hills, CA 91367
                                                                  323−203−8447
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED


    V.
    Defendant
    One Technologies LLC                            represented by Witt W Chang
                                                                   Venable LLP
                                                                   2049 Century Park East Suite 2300
                                                                   Los Angeles, CA 90067
                                                                   310−229−9900
                                                                   Fax: 310−229−9901
                                                                   Email: wchang@venable.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                  Bryan J Weintrop
                                                                  Venable LLP
                                                                  2049 Century Park East Suite 2300
                                                                  Los Angeles, CA 90067
                                                                  310−229−9900
                                                                  Fax: 310−229−9901
                                                                  Email: bjweintrop@venable.com
                                                                  ATTORNEY TO BE NOTICED

                                                                  Ari N Rothman
                                                                  Venable LLP
                                                                  2049 Century Park East, Suite 2300
                                                                  Los Angeles, CA 90067
                                                                  310−229−9900
                                                                  Fax: 310−229−9901
                                                                  Email: ANRothman@venable.com
                                                                  ATTORNEY TO BE NOTICED

    Defendant
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 28 of 33 Page ID #:161

    Does
    1−50, inclusive


     Date Filed       #   Docket Text
     07/23/2019        1 NOTICE OF REMOVAL from Los Angeles County Superior Court, case number
                         19STCV21081 Receipt No: 0973−24135047 − Fee: $400, filed by Defendant One
                         Technologies LLC. (Attachments: # 1 Exhibit 1 to Notice of Removal − Complaint, #
                         2 Exhibit 2 to Notice of Removal − Summons, # 3 Exhibit 3 to Notice of Removal −
                         Civil Case Cover Sheet, # 4 Exhibit 4 to Notice of Removal − Notice of Case
                         Assignment) (Attorney Ari N. Rothman added to party One Technologies
                         LLC(pty:dft))(Rothman, Ari) (Entered: 07/23/2019)
     07/23/2019        2 CIVIL COVER SHEET filed by Defendant One Technologies LLC. (Rothman, Ari)
                         (Entered: 07/23/2019)
     07/23/2019        3 CERTIFICATION AND NOTICE of Interested Parties filed by Defendant One
                         Technologies LLC, identifying Sanjay Baskaran (Member of One Technologies); Alex
                         Chang (Member of One Technologies); Roger Chang (Member of One Technologies);
                         Mark Henry (Member of One Technologies); Jamie Schultz (Member of One
                         Technologies). (Rothman, Ari) (Entered: 07/23/2019)
     07/23/2019        4 CORPORATE DISCLOSURE STATEMENT filed by Defendant One Technologies
                         LLC (Rothman, Ari) (Entered: 07/23/2019)
     07/23/2019           CONFORMED COPY OF COMPLAINT filed by Plaintiff Julia G. Durward in Los
                          Angeles Superior Court on 6/17/2019, attached as Exhibit 1. (jtil) (Entered:
                          07/24/2019)
     07/24/2019        6 NOTICE OF ASSIGNMENT to District Judge George H. Wu and Magistrate Judge
                         Alicia G. Rosenberg. (jtil) (Entered: 07/24/2019)
     07/24/2019        7 NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed. (jtil)
                         (Entered: 07/24/2019)
     07/24/2019        8 PROOF OF SERVICE filed by Defendant One Technologies LLC, re Notice of
                         Assignment to United States Judges(CV−18) − optional html form 6 , Notice to Parties
                         of Court−Directed ADR Program (ADR−8) − optional html form 7 served on July 24,
                         2019. (Rothman, Ari) (Entered: 07/24/2019)
     07/30/2019        9 NOTICE OF MOTION AND MOTION to Dismiss Complaint for Lack of Personal
                         Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)2 filed by Defendant One Technologies
                         LLC. Motion set for hearing on 8/29/2019 at 08:30 AM before Judge George H. Wu.
                         (Attachments: # 1 Declaration of Witt Chang in Support of Defendant One
                         Technologies, LLC's Motion to Dismiss Complaint for Lack of Personal Jurisdiction
                         Pursuant to Fed. R. Civ. P. 12(b)(2), # 2 Declaration of Astra Zittlau in Support of
                         Defendant One Technologies, LLC's Motion to Dismiss Complaint for Lack of
                         Personal Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)(2), # 3 Proposed Order
                         Granting Defendant One Technologies, LLC's Motion to Dismiss) (Chang, Witt)
                         (Entered: 07/30/2019)
     07/31/2019       10 Standing Order Re Final Pre−Trial Conferences for Civil Jury Trials Before Judge
                         George H. Wu by Judge George H. Wu. (lom) (Entered: 07/31/2019)
     07/31/2019       11 MINUTE ORDER IN CHAMBERS − ORDER SETTING SCHEDULING
                         CONFERENCE by Judge George H. Wu. (Rule 26 Meeting Report due by 8/26/2019.
                         Scheduling Conference set for 9/9/2019 at 08:30 AM before Judge George H. Wu.)
                         (mrgo) (Entered: 07/31/2019)
     08/05/2019       12 TEXT−ONLY ENTRY − IN CHAMBERS: by Judge George H. Wu: The Court, on its
                         own motion, CONTINUES DEFENDANT ONE TECHNOLOGIES, LLCS MOTION
                         TO DISMISS COMPLAINT FOR LACK OF PERSONAL JURISDICTION
                         PURSUANT TO FED. R. CIV. P. 12(b)(2) 9 previously scheduled for 08/29/2019 to
                         9/9/2019 at 08:30 AM before Judge George H. Wu. THERE IS NO PDF
                         DOCUMENT ASSOCIATED WITH THIS ENTRY. (jag) TEXT ONLY ENTRY
                         (Entered: 08/05/2019)
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 29 of 33 Page ID #:162

     08/15/2019   13 NOTICE of Interested Parties filed by Plaintiff Julia G. Durward, (Jung, Ju−In)
                     (Entered: 08/15/2019)
     08/15/2019   14 STIPULATION to Continue Motion to Dismiss and scheduling conference from
                     September 9, 2019 to October 3, 2019 Re: Minutes of In Chambers Order/Directive −
                     no proceeding held, Set/Reset Deadlines/Hearings 11 , Text Only Scheduling Notice,
                     12 , NOTICE OF MOTION AND MOTION to Dismiss Complaint for Lack of
                     Personal Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)2 9 filed by Plaintiff Julia G.
                     Durward. (Attachments: # 1 Proposed Order)(Jung, Ju−In) (Entered: 08/15/2019)
     08/15/2019   15 DECLARATION of J. Daniel Jung re Stipulation to Continue, 14 in support of
                     Stipulation to continue. filed by Plaintiff Julia G. Durward. (Jung, Ju−In) (Entered:
                     08/15/2019)
     08/19/2019   16 ORDER by Judge George H. Wu, Granting Stipulation to Continue Defendant's
                     Motion to Dismiss Under FRCP 12(b)(2) and the Court's Scheduling Conference 14 .
                     Motion hearing continued to 10/3/2019 at 08:30 AM before Judge George H. Wu.,
                     Rule 26 Meeting Report due by 9/19/2019., Scheduling Conference continued to
                     10/3/2019 at 08:30 AM before Judge George H. Wu., Responses due by 9/12/2019,
                     Replies due by 9/19/2019. (twdb) (Entered: 08/19/2019)
     08/27/2019   17 NOTICE OF MOTION AND MOTION to Remand Case to Los Angeles Superior
                     Court filed by Plaintiff Julia G. Durward. Motion set for hearing on 10/3/2019 at 08:30
                     AM before Judge George H. Wu. (Attachments: # 1 Declaration of J. Daniel Jung in
                     Support of Motion to Remand, # 2 Proposed Order) (Jung, Ju−In) (Entered:
                     08/27/2019)
     09/12/2019   18 Opposition re: NOTICE OF MOTION AND MOTION to Remand Case to Los
                     Angeles Superior Court 17 filed by Defendant One Technologies LLC. (Rothman, Ari)
                     (Entered: 09/12/2019)
     09/12/2019   19 Opposition Opposition re: NOTICE OF MOTION AND MOTION to Dismiss
                     Complaint for Lack of Personal Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)2 9 filed
                     by Plaintiff Julia G. Durward. (Attachments: # 1 Declaration of William G. Silverstein
                     in Support of Opposition to Motion to Dismiss, # 2 Plaintiff's Request For Judicial
                     Notice, # 3 Declaration of Julia G. Durward In Support of Opposition to Motion to
                     Dismiss)(Jung, Ju−In) (Entered: 09/12/2019)
     09/19/2019   20 Joint STIPULATION File confidential information Under Seal filed by defendant One
                     Technologies LLC. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Proposed
                     Order)(Rothman, Ari) (Entered: 09/19/2019)
     09/19/2019   21 REPLY in support of NOTICE OF MOTION AND MOTION to Dismiss Complaint
                     for Lack of Personal Jurisdiction Pursuant to Fed. R. Civ. P. 12(b)2 9 filed by
                     Defendant One Technologies LLC. (Rothman, Ari) (Entered: 09/19/2019)
     09/19/2019   22 Defendant One Technologies, LLC's Opposition to Plaintiff's Request for Judicial
                     Notice re: Objection/Opposition (Motion related), 19 (Rothman, Ari) (Entered:
                     09/19/2019)
     09/19/2019   23 Defendant One Technologies, LLC's Objections to Declarations of William G.
                     Silverstein and Julia G. Durward re: Objection/Opposition (Motion related), 19
                     (Rothman, Ari) (Entered: 09/19/2019)
     09/19/2019   24 JOINT REPORT Rule 26(f) Discovery Plan ; estimated length of trial 7 days, filed by
                     Defendant One Technologies LLC.. (Rothman, Ari) (Entered: 09/19/2019)
     09/19/2019   25 REPLY to Defendant's opposition NOTICE OF MOTION AND MOTION to Remand
                     Case to Los Angeles Superior Court 17 filed by Plaintiff Julia G. Durward. (Jung,
                     Ju−In) (Entered: 09/19/2019)
     09/20/2019   26 ORDER GRANTING JOINT STIPULATION TO SEAL CONFIDENTIAL
                     INFORMATION FILED BY PLAINTIFF by Judge George H. Wu, re Stipulation to
                     Seal 20 . 1. The clerk of court is hereby directed to seal plaintiff's opposition to One
                     Technologies' motion to dismiss (Dkt. No. 19) and declaration of William G.
                     Silverstein (Dkt. No. 19−1); and 2. The redacted versions of the documents to be filed
                     under seal, filed with the stipulation as Exhibit A and Exhibit B, are deemed filed as
                     Plaintiff's response to One Technologies' motion to dismiss (Dkt. No. 9). (mrgo)
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 30 of 33 Page ID #:163

                       (Entered: 09/25/2019)
     09/26/2019   27 Plaintiffs Response to Defendants Objections to Evidence re: Miscellaneous Document
                     23 (Jung, Ju−In) (Entered: 09/26/2019)
     09/26/2019   28 Response to Defendant's Opposition to Plaintiff's Request for Judicial Notice filed by
                     Plaintiff Julia G. Durward re: Miscellaneous Document 22 (Jung, Ju−In) (Entered:
                     09/26/2019)
     10/03/2019   29 MINUTES OF PLAINTIFF'S MOTION TO REMAND 17 ; DEFENDANT ONE
                     TECHNOLOGIES, LLC'S MOTION TO DISMISS COMPLAINT FOR LACK OF
                     PERSONAL JURISDICTION PURSUANT TO FED. R. CIV. P. 12(b)(2) 9 ;
                     SCHEDULING CONFERENCE Hearing held before Judge George H. Wu. The
                     Court's Tentative Ruling is circulated and attached hereto. Court hears oral argument.
                     For reasons stated on the record, the Motions are TAKEN UNDER SUBMISSION.
                     Court to issue ruling. The scheduling conference is taken off−calendar. Court
                     Reporter: Terri A. Hourigan. (mrgo) (Entered: 10/07/2019)
     10/07/2019   30 MINUTES (IN CHAMBERS)− FINAL RULING ON: PLAINTIFF'S MOTION TO
                     REMAND 17 ; DEFENDANT ONE TECHNOLOGIES, LLC'S MOTION TO
                     DISMISS COMPLAINT FOR LACK OF PERSONAL JURISDICTION PURSUANT
                     TO FED. R. CIV. P. 12(b)(2) 9 by Judge George H. Wu. The court adopts its
                     10/3/2019 tentative rulings on Defendants' Motion to Dismiss and Plaintiff's Motion to
                     Remand (see Docket No. 29) as its final decision. The Motion to Dismiss for lack of
                     personal jurisdiction is granted and the Motion to Remand is denied. The Court sets a
                     status conference on October 10, 2019 to discuss any further proceedings in this
                     litigation. The parties can appear telephonically with advance notice to the court clerk.
                     (mrgo) (Entered: 10/07/2019)
     10/07/2019   31 AMENDED MINUTES held before Judge George H. Wu re: Order on Motion to
                     Dismiss, Order on Motion to Remand Case to State Court, 30 . The Court sets a status
                     conference on October 10, 2019 at 8:30 a.m. to discuss any further proceedings in this
                     litigation. (mrgo) (Entered: 10/09/2019)
     10/10/2019   32 MINUTES OF TELEPHONIC CONFERENCE held before Judge George H. Wu. The
                     Court will allow Plaintiff to request specific discovery by October 18, 2019. Counsel
                     will meet and attempt to resolve discovery issues. If not resolved, Plaintiff will file her
                     discovery motion by October 18, 2019. A status conference is set for November 7,
                     2019 at 8:30 a.m. Court Reporter: Terri A. Hourigan. (mrgo) (Entered: 10/15/2019)
     10/18/2019   33 NOTICE OF MOTION AND MOTION to For Jurisdictional Discovery filed by
                     Plaintiff Julia G. Durward. Motion set for hearing on 12/19/2019 at 08:30 AM before
                     Judge George H. Wu. (Attachments: # 1 Declaration of J. Daniel Jung in Support of
                     Motion, # 2 Proposed Order) (Jung, Ju−In) (Entered: 10/18/2019)
     11/07/2019   34 MINUTES OF STATUS CONFERENCE held before Judge George H. Wu. Counsel
                     are set to return on December 19, 2019 for Plaintiff's Motion for Leave to Do
                     Jurisdictional Discovery 33 . Court Reporter: Terri A. Hourigan. (mrgo) (Entered:
                     11/08/2019)
     11/27/2019   35 Opposition re: NOTICE OF MOTION AND MOTION to For Jurisdictional Discovery
                     33 Defendant's Opposition to Plaintiff's Motion for Leave to do Jurisdictional
                     Discovery filed by Defendant One Technologies LLC. (Rothman, Ari) (Entered:
                     11/27/2019)
     12/05/2019   36 REPLY in support of NOTICE OF MOTION AND MOTION to For Jurisdictional
                     Discovery 33 filed by Plaintiff Julia G. Durward. (Jung, Ju−In) (Entered: 12/05/2019)
     12/10/2019   37 Notice of Appearance or Withdrawal of Counsel: for attorney Bryan J Weintrop
                     counsel for Defendant One Technologies LLC. Adding Bryan J. Weintrop as counsel
                     of record for One Technologies LLC for the reason indicated in the G−123 Notice.
                     Filed by defendant One Technologies LLC. (Attorney Bryan J Weintrop added to party
                     One Technologies LLC(pty:dft))(Weintrop, Bryan) (Entered: 12/10/2019)
     12/10/2019   38 TRANSCRIPT ORDER as to defendant One Technologies LLC for Court Reporter.
                     (Weintrop, Bryan) (Entered: 12/10/2019)
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 31 of 33 Page ID #:164

     12/13/2019   39 TRANSCRIPT for proceedings held on 10/03/2019 8:30 a.m.. Court
                     Reporter/Electronic Court Recorder: Terri Hourigan, phone number
                     hourigan.terri@gmail.com. Transcript may be viewed at the court public terminal or
                     purchased through the Court Reporter/Electronic Court Recorder before the deadline
                     for Release of Transcript Restriction. After that date it may be obtained through
                     PACER. Notice of Intent to Redact due within 7 days of this date. Redaction Request
                     due 1/3/2020. Redacted Transcript Deadline set for 1/13/2020. Release of Transcript
                     Restriction set for 3/12/2020. (Hourigan, Terri) (Entered: 12/13/2019)
     12/13/2019   40 NOTICE OF FILING TRANSCRIPT filed for proceedings 10/03/2019 8:30 a.m. re
                     Transcript 39 THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS
                     ENTRY. (Hourigan, Terri) TEXT ONLY ENTRY (Entered: 12/13/2019)
     12/13/2019   41 TRANSCRIPT for proceedings held on 10/10/2019 8:30 a.m.. Court
                     Reporter/Electronic Court Recorder: Terri Hourigan, phone number
                     hourigan.terri@gmail.com. Transcript may be viewed at the court public terminal or
                     purchased through the Court Reporter/Electronic Court Recorder before the deadline
                     for Release of Transcript Restriction. After that date it may be obtained through
                     PACER. Notice of Intent to Redact due within 7 days of this date. Redaction Request
                     due 1/3/2020. Redacted Transcript Deadline set for 1/13/2020. Release of Transcript
                     Restriction set for 3/12/2020. (Hourigan, Terri) (Entered: 12/13/2019)
     12/13/2019   42 NOTICE OF FILING TRANSCRIPT filed for proceedings 10/10/2019 8:30 a.m. re
                     Transcript 41 THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS
                     ENTRY. (Hourigan, Terri) TEXT ONLY ENTRY (Entered: 12/13/2019)
     12/19/2019   43 MINUTES OF PLAINTIFF'S MOTION FOR LEAVE TO DO JURISDICTIONAL
                     DISCOVERY 33 Hearing held before Judge George H. Wu. The Court's Tentative
                     Ruling is circulated and attached hereto. Court hears oral argument. Based on the
                     Tentative, and for reasons stated on the record, Plaintiff's Motion is GRANTED. The
                     Court sets a status conference for February 6, 2020 at 8:30 a.m., with a joint status
                     report to be filed by noon on February 3, 2020. Court Reporter: Terri A. Hourigan.
                     (mrgo) (Entered: 12/23/2019)
     12/31/2019   44 Joint STIPULATION to Continue Status Conference from February 6, 2020 to
                     February 13, 2020 filed by Defendant One Technologies LLC.(Rothman, Ari)
                     (Entered: 12/31/2019)
     01/02/2020   45 NOTICE OF LODGING filed re Stipulation to Continue 44 (Attachments: # 1
                     Proposed Order Proposed Order re Joint Stip to Continue Status
                     Conference)(Rothman, Ari) (Entered: 01/02/2020)
     01/07/2020   46 ORDER RE JOINT STIPULATION TO CONTINUE STATUS CONFERENCE by
                     Judge George H. Wu, Upon Stipulation to Continue 44 . The status conference
                     currently set for 2/6/ 2020 at 8:30 a.m. is continued to 2/13/2020 at 8:30 a.m. with the
                     joint status report still to be filed by the parties on 2/3/2020. (et) (Entered: 01/07/2020)
     01/14/2020   47 TRANSCRIPT ORDER as to defendant One Technologies LLC for Court Reporter.
                     Court will contact Raquel L. Rubio at RLRubio@venable.com with further
                     instructions regarding this order. Transcript preparation will not begin until payment
                     has been satisfied with the court reporter. (Chang, Witt) (Entered: 01/14/2020)
     02/01/2020   48 TRANSCRIPT for proceedings held on 12/19/2019 8:30 a.m.. Court
                     Reporter/Electronic Court Recorder: Terri Hourigan, phone number
                     hourigan.terri@gmail.com. Transcript may be viewed at the court public terminal or
                     purchased through the Court Reporter/Electronic Court Recorder before the deadline
                     for Release of Transcript Restriction. After that date it may be obtained through
                     PACER. Notice of Intent to Redact due within 7 days of this date. Redaction Request
                     due 2/24/2020. Redacted Transcript Deadline set for 3/3/2020. Release of Transcript
                     Restriction set for 5/1/2020. (Hourigan, Terri) (Entered: 02/01/2020)
     02/01/2020   49 NOTICE OF FILING TRANSCRIPT filed for proceedings 12/19/2019 8:30 a.m. re
                     Transcript 48 THERE IS NO PDF DOCUMENT ASSOCIATED WITH THIS
                     ENTRY. (Hourigan, Terri) TEXT ONLY ENTRY (Entered: 02/01/2020)
     02/03/2020   50 STATUS REPORT Re Jurisdictional Discovery filed by Defendant One Technologies
                     LLC. (Rothman, Ari) (Entered: 02/03/2020)
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 32 of 33 Page ID #:165

     02/03/2020   51 STATUS REPORT Re Jurisdictional Discovery filed by Plaintiff Julia G. Durward.
                     (Jung, Ju−In) (Entered: 02/03/2020)
     02/13/2020   52 MINUTES OF STATUS CONFERENCE held before Judge George H. Wu. Court and
                     counsel confer re jurisdictional discovery issues. The Court orders counsel to confer
                     and attempt to resolve. Matter is placed on second call. Case is recalled. Counsel
                     resolve the issues and will file a protective order. The Court continues the status
                     conference for April 2, 2020 at 8:30 a.m. Counsel are to file a one−page joint status
                     report by noon on March 31, 2020. Court Reporter: Terri A. Hourigan. (lom) (Entered:
                     02/18/2020)
     02/26/2020   53 Joint STIPULATION to Continue Status Conference from April 2, 20202 to April 23,
                     2020 filed by defendant One Technologies LLC. (Attachments: # 1 Proposed
                     Order)(Rothman, Ari) (Entered: 02/26/2020)
     02/26/2020   54 NOTICE OF LODGING filed re Stipulation to Continue 53 (Attachments: # 1
                     Proposed Order)(Rothman, Ari) (Entered: 02/26/2020)
     02/26/2020   55 STIPULATION for Protective Order filed by defendant One Technologies
                     LLC.(Rothman, Ari) (Entered: 02/26/2020)
     02/27/2020   56 ORDER RE JOINT STIPULATION TO CONTINUE STATUS CONFERENCE by
                     Judge George H. Wu, re Stipulation for Protective Order 55 . (Status Report due by
                     4/21/2020. Status Conference is continued to 4/23/2020 at 08:30 AM before Judge
                     George H. Wu.) (mrgo) (Entered: 02/28/2020)
     04/01/2020   57 PROTECTIVE ORDER by Magistrate Judge Alicia G. Rosenberg re Stipulation for
                     Protective Order 55 . (see document for details) (hr) (Entered: 04/01/2020)
     04/15/2020   58 Joint STIPULATION to Continue Status Conference from April 23, 2020 to July 30,
                     2020 filed by defendant One Technologies LLC. (Attachments: # 1 Proposed
                     Order)(Rothman, Ari) (Entered: 04/15/2020)
     04/17/2020   59 ORDER RE JOINT STIPULATION TO CONTINUE STATUS CONFERENCE by
                     Judge George H. Wu, re Stipulation to Continue 58 . (Status Report due by 7/27/2020.
                     Status Conference reset for 7/30/2020 at 08:30 AM before Judge George H. Wu.)
                     (mrgo) (Entered: 04/20/2020)
     07/27/2020   60 STATUS REPORT Joint Status Report filed by Defendant One Technologies LLC.
                     (Rothman, Ari) (Entered: 07/27/2020)
     07/29/2020   61 MINUTE ORDER IN CHAMBERS by Judge George H. Wu. The Court has reviewed
                     the parties' Joint Status Report (Docket No. 60). Pursuant thereto, the Court takes the
                     July 30, 2020 status conference off−calendar and sets the following schedule:
                     Plaintiff's Motion for Reconsideration Due: August 24, 2020; Defendant's Opposition
                     Due: September 17, 2020; Plaintiff's Reply Due: October 2, 2020; Hearing: October
                     19, 2020 at 8:30 a.m. (mrgo) (Entered: 07/29/2020)
     08/23/2020   62 NOTICE OF MOTION AND MOTION for Reconsideration re Order on Motion to
                     Dismiss,,, Order on Motion to Remand Case to State Court,, 30 MOTION FOR
                     RECONSIDERATION OF DEFENDANT'S MOTION TO DISMISS filed by
                     PLAINTIFF Julia G. Durward. Motion set for hearing on 10/19/2020 at 08:30 AM
                     before Judge George H. Wu. (Attachments: # 1 Redacted Document REDACTED
                     DECLARATION OF J. DANIEL JUNG AND ATTACHED EXHIBITS, # 2 Proposed
                     Order PROPOSED ORDER) (Jung, Ju−In) (Entered: 08/23/2020)
     08/23/2020   63 SEALED NOTICE OF MOTION AND MOTION FOR RECONSIDERATION OF
                     THE DEFENDANT'S MOTION TO DISMISS re Protective Order 57 , Order on Motion
                     to Dismiss,,, Order on Motion to Remand Case to State Court,, 30 filed by Plaintiff
                     Julia G. Durward. Motion set for hearing on 10/19/2020 at 08:30 AM before Judge
                     George H. Wu. (Attachments: # 1 Declaration SEALED DOCUMENT
                     DECLARATION OF J. DANIEL JUNG)(Jung, Ju−In) (Entered: 08/23/2020)
     09/17/2020   64 OPPOSITION to NOTICE OF MOTION AND MOTION for Reconsideration re
                     Order on Motion to Dismiss,,, Order on Motion to Remand Case to State Court,, 30
                     MOTION FOR RECONSIDERATION OF DEFENDANT'S MOTION TO DISMISS 62
                     filed by Defendant One Technologies LLC. (Rothman, Ari) (Entered: 09/17/2020)
Case 8:20-cv-01856-DOC-DFM Document 11 Filed 10/29/20 Page 33 of 33 Page ID #:166

     10/02/2020   65 REPLY in support of Motion for Consideration SEALED NOTICE OF MOTION
                     AND MOTION FOR RECONSIDERATION OF THE DEFENDANT'S MOTION TO
                     DISMISS re Protective Order 57 , Order on Motion to Dismiss,,, Order on Motion to
                     Remand Case to State Court,, 30 63 filed by Plaintiff Julia G. Durward. (Jung, Ju−In)
                     (Entered: 10/02/2020)
     10/07/2020   66 EX PARTE APPLICATION for Leave to file Leave to File Sur−Reply filed by
                     Defendant One Technologies LLC. (Attachments: # 1 Exhibit A − Defendant One
                     Technologies LLC's Sur−Reply In Opposition to Motion for Reconsideration of Order
                     Granting Motion to Dismiss, # 2 Proposed Order Proposed Order Granting Ex Parte
                     Application for Leave to File Sur−Reply) (Rothman, Ari) (Entered: 10/07/2020)
     10/08/2020   67 OPPOSITION to EX PARTE APPLICATION for Leave to file Leave to File
                     Sur−Reply 66 filed by Plaintiff Julia G. Durward. (Jung, Ju−In) (Entered: 10/08/2020)
     10/08/2020   68 ORDER GRANTING DEFENDANT ONE TECHNOLOGIES, LLC'S EX PARTE
                     APPLICATION FOR LEAVE TO FILE SUR−REPLY by Judge George H. Wu re: 66
                     EX PARTE APPLICATION for Leave to File. IT IS FURTHER ORDERED that the
                     sur−reply submitted with the One Technologies' ex parte application as Exhibit A is to
                     be filed forthwith. (mrgo) (Entered: 10/09/2020)
     10/12/2020   69 REPLY SUR−REPLY IN OPPOSITION TO MOTION FOR RECONSIDERATION OF
                     ORDER GRANTING MOTION TO DISMISS filed by Defendant One Technologies
                     LLC. (Rothman, Ari) (Entered: 10/12/2020)
     10/19/2020   70 MINUTES OF TELEPHONIC HEARING ON PLAINTIFF'S MOTION FOR
                     RECONSIDERATION OF ORDER GRANTING DEFENDANTS MOTION TO
                     DISMISS 62 Hearing held before Judge George H. Wu. Court hears oral argument.
                     The Tentative circulated and attached hereto, is adopted as the Court's Final Ruling.
                     The Court would DENY the Motion for Reconsideration. Court Reporter: Terri A.
                     Hourigan. (mrgo) (Entered: 10/20/2020)
